Citation Nr: 0535037	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-38 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for low back 
disability, to include as secondary to the veteran's service 
connected left knee disability.

2.  Entitlement to service connected for right knee 
disability, to include as secondary to the veteran's service 
connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1980 to 
February 1984.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2004, a 
statement of the case was issued in October 2004, and a 
substantive appeal was received in November 2004.  


FINDINGS OF FACT

1.  The veteran's low back disability is proximately due to 
his service-connected left knee disability.

2.  The veteran's right knee disability is proximately due to 
his service-connected left knee disability.


CONCLUSIONS OF LAW

1.  Low back disability was incurred during the veteran's 
active duty service, as secondary to left knee disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005).  

2.  Right knee disability was incurred during the veteran's 
active duty service, as secondary to left knee disability.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

The veteran is currently service connected for left knee 
disability.  The present appeal involves the veteran's claim 
for service connection for his low back and right knee 
disabilities as secondary to his service connected left knee 
disability.  The veteran's service medical records showed no 
complaints of or injuries to the right knee and low back, 
except for one treatment record in March 1980 that showed 
knee pain in both knees and was assessed as functional knee 
pain.  

The next pertinent medical evidence of record are private 
treatment records of Gardner L. Dixon, M.D from November 1999 
to December 2000.  A November 1999 record showed severe back 
pain.  Another record in October 2000 stated that the veteran 
had trouble with knees. 

A February 2002 VA examination stated that the veteran 
injured his back at work in 1992.  There is nothing further 
in the record concerning a work-related injury.  A 
contemporaneous x-ray of the lumbosacral spine was normal.  
The diagnosis was trauma to the low back and mechanical low 
back pain.  A VA treatment record in August 2002 showed that 
the veteran sought treatment for low back pain and the 
assessment was chronic low back pain due to lumbar strain. 

VA treatment records from September 2003 to January 2004 
showed continuing complaints of right knee and low back pain.  
A December 2003 VA x-ray of the right knee showed minimal 
compartment medial arthritis of the right knee with no 
rheumatoid changes.  A December 2003 x-ray of the low back 
showed minimal degenerative disc changes present at L5-S1. 
 
A December 2003 VA examination report stated that there was 
patellofemoral pain in the veteran's right knee and pain in 
the back muscles with arthritic contribution.  The examiner 
stated that the right knee and low back disabilities were 
from chronic wear and tear.  The report further indicated 
that the examiner could not say for certain that the 
veteran's disabilities were not because of the military 
service, but it was unlikely.  However, the examiner did not 
give an opinion as to whether the veteran's left knee 
disability could be the cause of his current low back and 
right knee disabilities.   

An October 2004 letter from Dr. Dixon stated that he has 
treated the veteran since the early 1990s and in his opinion, 
the conditions of the low back and right knee were produced 
by the altered gait phenomenon as a result of the original 
injury while in miliary service in the early 1980's. 

Due to this letter, the veteran was afforded another VA 
examination in November 2004.  The VA examiner noted that the 
veteran walked with a cane in his right hand.  The veteran 
had an antalgic gait on his left knee and was wearing a left 
knee brace.  The examination report stated that it is highly 
unlikely that his right knee was caused by his left knee and 
that it is equally unlikely that his back was caused by his 
left knee as he has no leg length discrepancy and no reason 
for this to be the case.   

In his hearing testimony, the veteran stated the right knee 
and lower back problems came after the injury because he was 
placing all his weight on the right side all the time.  He 
further stated that his right knee and back were not injured 
due to any type of fall due to his left knee, but that the 
pain actually started because of the left leg.  

There is no competent medical evidence of record to show that 
the veteran's right knee and low back disabilities are 
directly related to service, nor can service connection be 
presumed because no arthritic changes were noted within one 
year of discharge.  However, the Board is faced with a 
conflicting medical record as to whether the veteran's right 
knee and low back disability are secondary to the veteran's 
service connected left knee disability.  The veteran's 
private attorney who has treated him for a number of years 
appears to feel that the altered gait resulting from the 
service-connected left knee disability has led to the low 
back and right knee disorders.  On the other hand, the VA 
examiner who conducted the November 2004 examination appears 
to feel that there is no causal connection.  Both the private 
and the VA examiners appear to have been familiar with the 
veteran's medical history.  Both examiners are identified as 
medical doctors.  Significantly, both examiners have reported 
problems with altered gait, and the VA examiner noted in 
November 2004 that the veteran was using a cane.  

The Board is thus presented with an evidentiary picture which 
shows two conflicting opinions by medical professionals.  
Neither opinion is significantly more detailed than the 
other, and both appear to recognize the altered gait 
resulting from the left knee disability.  Nevertheless, the 
conclusions reached by the examiners are different.  After 
balancing these two medical opinions, the Board must conclude 
that there is essentially a state of equipoise as to the 
medical conclusions to be drawn.  In such situations, a 
decision favorable to the appellant is mandated by 
38 U.S.C.A. § 5107(b).  Accordingly, the Board finds that 
service connection is warranted on a secondary basis for low 
back disability and for right knee disability. 

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126.  Under the VCAA, VA has a duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  In light of the favorable decision 
as it relates to the issues of entitlement to service 
connection for low back and right knee disabilities, no 
further discussion of VCAA is necessary as there is no 
resulting prejudice to the veteran as a result of any 
perceived VCAA deficiencies.


ORDER

Service connection is warranted for low back disability and 
for right knee disability secondary to the service-connected 
left knee disability.  The appeal is granted as to both 
issues.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


